Exhibit 10.44
 


GUARANTEE AGREEMENT (as amended, supplemented or otherwise modified from time to
time, this “Guarantee Agreement”) dated as of May 27, 2011 among ADVANCE AUTO
PARTS, INC., a Delaware corporation (“Holdings”), ADVANCE STORES COMPANY,
INCORPORATED, a Virginia corporation (the “Borrower”), the subsidiaries of the
Borrower from time to time party hereto (the “Subsidiary Guarantors” and,
together with Holdings, the “Guarantors”) and JPMORGAN CHASE BANK, N.A., a New
York banking corporation (“JPMCB”), as administrative agent for the Lenders (as
defined in the Credit Agreement referred to below).
 
Reference is made to the Credit Agreement dated as of May 27, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, the Borrower, the lenders from time to time party thereto (the
“Lenders”) and JPMCB, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
 
The Lenders have agreed to make Loans to the Borrower, and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrower, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement.  The Borrower has elected that the Guarantors guarantee the
Obligations (as defined below) by entering into this Guarantee Agreement.  The
Guarantors acknowledge that they will derive substantial benefit from the making
of the Loans by the Lenders and the issuance of the Letters of Credit by the
Issuing Banks.  The obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit are conditioned on, among other things, the
execution and delivery by the Guarantors of a Guarantee Agreement in the form
hereof.  As consideration therefor and in order to induce the Lenders to make
Loans and the Issuing Banks to issue Letters of Credit, the Guarantors are
willing to execute this Guarantee Agreement.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1. Guarantee.  Each Guarantor unconditionally guarantees, as a primary
obligor and not merely as a surety, (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements made by the Issuing Banks with respect thereto, interest thereon
and obligations to provide, under certain circumstances, cash collateral in
connection therewith, and (iii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any
 
 
 

--------------------------------------------------------------------------------

 
2
 
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Lenders under the Credit Agreement and the other Loan Documents and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower under or pursuant to the Credit Agreement and the
other Loan Documents (all the monetary obligations described in the preceding
clauses (a) and (b) being collectively called the “Obligations”).  Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that the
security interest granted hereunder and the obligations of such Guarantor will
survive any extension or renewal of any Obligation.
 
SECTION 2. Obligations Not Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to the Borrower of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.  To the
fullest extent permitted by applicable law, the obligations of each Guarantor
hereunder shall not be affected by (a) the failure of the Administrative Agent,
any other Lender or any Issuing Bank to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or the Guarantors under the
provisions of the Credit Agreement, any other Loan Document or otherwise or
(b) any rescission, waiver, amendment or modification of, or any release from,
any of the terms or provisions of this Guarantee Agreement, any other Loan
Document, any Guarantee or any other agreement.
 
SECTION 3. Guarantee of Payment.  Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent,
any other Lender or any Issuing Bank to any of the security held for payment of
the Obligations or to any balance of any deposit account or credit on the books
of the Administrative Agent, any other Lender or any Issuing Bank in favor of
the Borrower or any other Person.
 
SECTION 4. No Discharge or Diminishment of Guarantee.  The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations and inchoate indemnification and reimbursement
obligations), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent, any other Lender or any
Issuing Bank to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document or any other agreement, by any waiver
or modification of any provision of any thereof, by any default, failure or
delay, wilful or otherwise, in the performance of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of such Guarantor or that would otherwise operate as a discharge of such
Guarantor as a matter of law or equity (other than the indefeasible
 
 
 

--------------------------------------------------------------------------------

 
3
 
payment in full in cash of all the Obligations and inchoate indemnification and
reimbursement obligations).
 
SECTION 5. Defenses of Borrower Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Guarantor or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Guarantor, other than the final
and indefeasible payment in full in cash of the Obligations and inchoate
indemnification and reimbursement obligations.  The Administrative Agent, the
other Lenders and the Issuing Banks may, at their election, compromise or adjust
any part of the Obligations, make any other accommodation with the Borrower or
any other guarantor or exercise any other right or remedy available to them
against the Borrower or any other guarantor, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
Obligations have been fully, finally and indefeasibly paid in cash.  Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor.
 
SECTION 6. Agreement to Pay; Subordination.  (a)  In furtherance of the
foregoing and not in limitation of any other right that the Administrative
Agent, any other Lender or any Issuing Bank has at law or in equity against any
Guarantor by virtue hereof, upon the failure of the Borrower or any other
Guarantor to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to or
as directed by the Administrative Agent in cash the amount of such unpaid
Obligation.  Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Sections 6(b), (c) and (d) below.
 
(b) In addition to all such rights of indemnity and subrogation as the
Guarantors may have under applicable law (but subject to Section 6(d)), the
Borrower agrees that in the event a payment in respect of any Obligation shall
be made by any Guarantor under this Guarantee Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.
 
(c) Each Subsidiary Guarantor (a “Contributing Party”) agrees (subject to
Section 6(d)) that, in the event a payment shall be made by any other Subsidiary
Guarantor hereunder in respect of any Obligation and such other Subsidiary
Guarantor (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 6(b), the Contributing Party shall indemnify the
Claiming Party in an amount equal to the amount of such payment multiplied by a
fraction of which the numerator
 
 
 

--------------------------------------------------------------------------------

 
4
 
shall be the net worth of the Contributing Party on the date hereof (or, in the
case of any Subsidiary Guarantor becoming a party hereto after the date hereof,
the date of the supplement hereto executed and delivered by such Subsidiary
Guarantor) and the denominator shall be the aggregate net worth of all the
Subsidiary Guarantors on the date hereof (or, in the case of any Subsidiary
Guarantor becoming a party hereto after the date hereof, the date of the
supplement hereto executed and delivered by such Subsidiary Guarantor).  Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 6(c) shall (subject to Section 6(d)) be subrogated to the rights of such
Claiming Party under Section 6(b) to the extent of such payment.
 
(d) (i)  Notwithstanding any provision of this Guarantee Agreement to the
contrary, all rights of the Guarantors under Sections 6(b) and 6(c) and all
other rights of the Guarantors of indemnity, reimbursement, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.  No failure on the part
of the Borrower or any Guarantor to make the payments required by Sections 6(b)
and 6(c) (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.
 
(ii) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to, or to it by, any other Guarantor or any other
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.
 
(e) If, at any time that a Default has occurred and is continuing, any amount
shall be paid to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Lenders
and shall forthwith be paid to the Administrative Agent to be credited against
the payment of the Obligations, whether matured or unmatured, in accordance with
the terms of the Loan Documents.
 
SECTION 7. Information.  Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that such Guarantor assumes and
incurs hereunder, and agrees that none of the Administrative Agent, the other
Lenders or the Issuing Banks will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
 
SECTION 8. Representations and Warranties.  Each Guarantor represents and
warrants that all representations and warranties relating to it contained in the
Credit Agreement are true and correct.
 
SECTION 9. Termination.  The guarantees made hereunder (a) shall terminate when
all the Obligations (other than inchoate indemnification and
 
 
 

--------------------------------------------------------------------------------

 
5
 
reimbursement obligations) have been indefeasibly paid in full and the Lenders
have no further commitment to lend under the Credit Agreement, the LC Exposure
has been reduced to zero and the Issuing Banks have no further obligation to
issue Letters of Credit under the Credit Agreement and (b) shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender, any Issuing Bank or any Guarantor upon the bankruptcy or
reorganization of the Borrower or any Guarantor or otherwise.  A Subsidiary
Guarantor shall automatically be released from its obligations hereunder upon
the consummation of any transaction permitted by the Credit Agreement as a
result of which such Subsidiary Guarantor ceases to be a Subsidiary, provided
that the Required Lenders shall have consented to such transaction (to the
extent required by the Credit Agreement) and the terms of such consent did not
provide otherwise.
 
SECTION 10. Binding Effect; Assignments; Several Agreement.  Whenever in this
Guarantee Agreement any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any Guarantor that are
contained in this Guarantee Agreement shall bind and inure to the benefit of
each party hereto and their respective successors and assigns.  This Guarantee
Agreement shall become effective as to any Guarantor when a counterpart hereof
(or a supplement referred to in Section 20) executed on behalf of such Guarantor
shall have been delivered to the Administrative Agent, and a counterpart hereof
(or such supplement, as applicable) shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent, the other
Lenders and the Issuing Banks, and their respective successors and assigns,
except that no Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void).  This Guarantee Agreement shall be construed as a separate
agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.
 
SECTION 11. Waivers; Amendment.  (a)  No failure or delay of the Administrative
Agent, any other Lender or the Issuing Banks in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent hereunder and of the other Lenders and the Issuing
Banks under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Guarantee Agreement or consent to any departure by the Borrower or any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower or any Guarantor in any case shall entitle
 
 
 

--------------------------------------------------------------------------------

 
6
 
the Borrower or such Guarantor to any other or further notice or demand in
similar or other circumstances.
 
(b) Neither this Guarantee Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantor or Guarantors with respect to which such waiver, amendment or
modification relates, the Borrower and the Administrative Agent, subject to any
consent required in accordance with Section 9.02 of the Credit Agreement.
 
SECTION 12. Governing Law.  THIS GUARANTEE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 13. Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement, and all
communications and notices to any Subsidiary Guarantor shall be given care of
the Borrower.
 
SECTION 14. Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by the Borrower and Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Guarantee Agreement or any other Loan
Document shall be considered to have been relied upon by the Administrative
Agent, the other Lenders and the Issuing Banks and shall survive the making by
the Lenders of the Loans and the issuance of the Letters of Credit by the
Issuing Banks regardless of any investigation made by such Lenders or such
Issuing Banks or on their behalf, and shall continue in full force and effect
until all the Obligations have been indefeasibly paid in full, the Lenders have
no further commitment to lend, the LC Exposure has been reduced to zero and the
Issuing Banks have no further commitment to issue Letters of Credit under the
Credit Agreement.
 
(b) In the event any one or more of the provisions contained in this Guarantee
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 15. Counterparts.  This Guarantee Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10.  Delivery of an executed signature page to this
Guarantee Agreement by facsimile or other electronic method of transmission
shall be as effective as delivery of a manually executed counterpart of this
Guarantee Agreement.
 
 
 

--------------------------------------------------------------------------------

 
7
 
 
SECTION 16. Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Guarantee
Agreement.
 
SECTION 17. Jurisdiction; Consent to Service of Process.  (a)  The Borrower and
each Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Guarantee Agreement
or the other Loan Documents, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding shall be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Guarantee Agreement shall affect any right that the
Administrative Agent, any other Lender or any Issuing Bank may otherwise have to
bring any action or proceeding relating to this Guarantee Agreement or the other
Loan Documents against the Borrower or any Guarantor or its properties in the
courts of any jurisdiction.
 
(b) Each of the Borrower and the Guarantors hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guarantee
Agreement or the other Loan Documents in any court referred to in paragraph (a)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c) Each party to this Guarantee Agreement irrevocably consents to service of
process in the manner provided for notices in Section 13.  Nothing in this
Guarantee Agreement will affect the right of any party to this Guarantee
Agreement to serve process in any other manner permitted by law.
 
SECTION 18. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTEE AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTEE AGREEMENT AND THE OTHER LOAN
 
 
 

--------------------------------------------------------------------------------

 
8
 
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 18.
 
SECTION 19. Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Guarantee Agreement and the
other Loan Documents held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Guarantee Agreement or any other
Loan Document and although such obligations may be unmatured.  The rights of
each Lender under this Section 19 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 20. Additional Subsidiary Guarantors.  Pursuant to Section 5.10 of the
Credit Agreement, each Material Subsidiary that was not in existence or not a
Material Subsidiary on the date of the Credit Agreement is required to enter
into this Guarantee Agreement as a Subsidiary Guarantor no more than 30 days
after the date of determination (in accordance with the provisions of the
definition of such term in the Credit Agreement) that such Subsidiary has become
(or is deemed to be) a Material Subsidiary.  Upon execution and delivery after
the date hereof by the Administrative Agent and such a Subsidiary of an
instrument in the form of Annex I hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein and thereafter each reference to a
“Guarantor” hereunder shall be deemed to include such Subsidiary.  The execution
and delivery of any instrument adding an additional Subsidiary Guarantor as a
party to this Guarantee Agreement shall not require the consent of the Borrower
or any other Guarantor hereunder.  The rights and obligations of the Borrower
and each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Guarantor as a party to this
Guarantee Agreement.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.
 


ADVANCE AUTO PARTS, INC.,
as a Guarantor,
By:
     
Name:
 
Title:





ADVANCE STORES COMPANY, INCORPORATED,
as the Borrower,
By:
     
Name:
 
Title:



 
 

--------------------------------------------------------------------------------

 








ADVANCE AUTO BUSINESS SUPPORT, LLC,
ADVANCE AUTO INNOVATIONS, LLC,
ADVANCE AUTO OF PUERTO RICO, INC.,
ADVANCE PATRIOT, INC.,
ADVANCE TRUCKING CORPORATION,
CROSSROADS GLOBAL TRADING CORP.,
DISCOUNT AUTO PARTS, LLC,
E-ADVANCE, LLC,
TTR, INC.,
as Guarantors,
By:
     
Name:           [Michael A. Norona]
 
Title:[Executive Vice President, Vice President or Treasurer]







AUTOPART INTERNATIONAL, INC.,
as a Guarantor,
By:
     
Name:           [Thomas M. O’Reilly]
 
Title:[Chief Financial and Administrative Officer]







 
 

--------------------------------------------------------------------------------

 




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
By:
     
Name:
 
Title:



 
 
 

--------------------------------------------------------------------------------

 
Annex I to the
Guarantee Agreement
 


SUPPLEMENT No. [  ] (this “Supplement”) dated as of [                ], to the
Guarantee Agreement dated as of May 27, 2011 (the “Guarantee Agreement”), among
ADVANCE AUTO PARTS, INC., a Delaware corporation (“Holdings”), ADVANCE STORES
COMPANY, INCORPORATED, a Virginia corporation (the “Borrower”), the subsidiaries
of the Borrower from time to time party thereto (the “Subsidiary Guarantors”
and, together with Holdings, the “Guarantors”) and JPMORGAN CHASE BANK, N.A., a
New York banking corporation (“JPMCB”), as administrative agent for the Lenders
(as defined in the Credit Agreement referred to below).
 
A.  Reference is made to the Credit Agreement dated as of May 27, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the lenders from time to time party
thereto (the “Lenders”) and JPMCB, as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders.
 
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement.
 
C.  The Borrower and the Guarantors have entered into the Guarantee Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit.  Pursuant to Section 5.10 of the Credit Agreement and Section 20 of
the Guarantee Agreement, each Material Subsidiary that was not in existence or
not a Material Subsidiary on the date of the Credit Agreement is required to
enter into this Guarantee Agreement as a Subsidiary Guarantor no more than 30
days after the date of determination (in accordance with the provisions of the
definition of such term in the Credit Agreement) that such Subsidiary has become
(or is deemed to be) a Material Subsidiary.  Section 20 of the Guarantee
Agreement provides that additional Subsidiaries may become Subsidiary Guarantors
under the Guarantee Agreement by execution and delivery of an instrument in the
form of this Supplement.  The undersigned Subsidiary (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement and the Guarantee Agreement to become a Subsidiary Guarantor under the
Guarantee Agreement in order to induce the Lenders to make additional Loans and
the Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.
 
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
 
SECTION 1.  In accordance with Section 20 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor
 
 
 

--------------------------------------------------------------------------------

 
 
 
and the New Guarantor hereby (a) agrees to all the terms and provisions of the
Guarantee Agreement applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date
hereof.  Each reference to a “Guarantor” in the Guarantee Agreement shall be
deemed to include the New Guarantor.  The Guarantee Agreement is hereby
incorporated herein by reference.
 
The New Guarantor represents and warrants to the Administrative Agent, the other
Lenders and the Issuing Banks that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
 
This Supplement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent.  Delivery
of an executed signature page to this Supplement by facsimile or other
electronic methods of transmission shall be as effective as delivery of a
manually executed counterpart of this Supplement.
 
Except as expressly supplemented hereby, the Guarantee Agreement shall remain in
full force and effect.
 
SECTION 2.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
In case any one or more of the provisions contained in this Supplement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in the
Guarantee Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
All communications and notices hereunder shall be in writing and given as
provided in Section 13 of the Guarantee Agreement.  All communications and
notices hereunder to the New Guarantor shall be given to it in care of the
Borrower.
 
The New Guarantor agrees to reimburse the Administrative Agent for its
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent.
 
 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.
 


 
[Name Of New Guarantor],


by
 
 
Name:
Title:






JPMORGAN CHASE BANK, N.A., as Administrative Agent,


by
 
 
Name:
Title:


 

